DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kostka et al. (US 10523685 B1) in view of Haverinen et al. (US 20170303071 A1).

Regarding claim 1, method of claim 1 is performed by the apparatus of claim 12.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 12 (apparatus) for the method of claim 1.

Regarding claim 3, method of claim 3 is performed by the apparatus of claim 19.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 19 (apparatus) for the method of claim 3.

Regarding claim 6, method of claim 6 is performed by the apparatus of claim 15.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 15 (apparatus) for the method of claim 6.

Regarding claim 11, the combination of Kostka and Haverinen teaches previous claim.  The combination further teach the method of claim 1, wherein the information comprises at least one of: a instrument identifier, measurement data obtained by the instrument, timestamp information, and a parameter of the instrument (Kostka, Col. 4 Lines 5-15).

Regarding claim 12, Kostka teaches an information handling device for transferring information from at least one instrument to an application (Kostka, Figs. 8A-D, secure/beacon device 100/110 (i.e. instrument), listener device 200/500 (i.e. information handling device), verifier/server device 400/600 (i.e. application)), comprising: a processor; and a memory device that stores instructions executable by the processor to (Kostka does not explicitly mention a memory and a process but it is very well-known every electronic device comprising: a processor and a memory device that stores instructions executable by the processor.  For evidence see by Pars. 23-25 of Kainulainen): establish a central protocol structure, wherein the central protocol structure defines a format for information transmitted utilizing the central protocol structure (Kostka, Fig. 8D, step s100); receive, at the application and over a short-range wireless communication channel information from the at least one instrument (Kostka, Fig. 8D, step s200 and Col. 3 Lines 50-65, Col. 7, Lines 60-65, Bluetooth frames are preferably broadcast at a predetermined frequency; Col. 3 Lines 60-65, the Bluetooth (short range communication) is preferably (e.g., Bluetooth low energy (BLE) & Note: it is known in the wireless communication art, the predetermined BLE frequency as taught here comprises channel(s), for evidence see Par. 84 of Kainulainen et al. (US 20130188538 A1)), wherein the information is formatted in a broadcast packet in view of the central protocol structure (Kostka, Fig. 8D, broadcast frame/packet) and wherein the wireless communication channel comprises a short-range communication channel (Kostka, Fig. 8D, step s200 and Col. 3 Lines 50-65, Col. 7, Lines 60-65, frequency (i.e. channel)); and perform, within the application, an action with respect to the information within the application, wherein the performing comprises deciphering the information contained in view of the central protocol structure (Kostka, Fig. 8D, step S300 and Col. 12 Lines 30-40, decrypting (i.e. deciphering)).
However, Kostka does not teach wherein the central protocol structure is customized for a transfer of information between the at least one instrument to the application and identified information transmitted in each data packet of the central protocol structure. 
Haverinen teaches the wireless device 102 (Haverinen Fig. 1) transmits the packet with the modified the PDU header includes the supplemental field 618 to the wireless device 104 (i.e. the central protocol structure is customized for a transfer of information between the at least one instrument to the application) (Haverinen, Fig. 10), and the wireless device 104 identifies/determines the supplemental field 618 in the received packet (Haverinen, Fig. 11).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Haverinen into Kostka to provide a special service (Haverinen, Par. 7).

Regarding claim 21, product of claim 21 is performed by the apparatus of claim 12.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 12 (apparatus) for the product of claim 21.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kostka et al. (US 10523685 B1) in view of Haverinen et al. (US 20170303071 A1) and in view of Cordeiro et al. (US 20150319555 A1).

Regarding claim 2, the combination of Kostka and Haverinen teaches previous claim.
However, the combination fails to teach the method of claim 1, wherein the short-range wireless communication channel uses UHF radio waves. 
Cordeiro teaches and BLE are wireless technology standard for exchanging data over short distances using short-wavelength UHF radio waves in the industrial (Cordeiro, Fig. 1 and Par. 15).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Cordeiro into the combination of Kostka and Haverinen to develop according Bluetooth implementation (Cordeiro, Par. 15).


Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kostka et al. (US 10523685 B1) in view of Haverinen et al. (US 20170303071 A1) and in view of Thilgen (US 20160119301 A1).

Regarding claim 4, method of claim 4 is performed by the apparatus of claim 13.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 13 (apparatus) for the method of claim 4.

Regarding claim 5, method of claim 5 is performed by the apparatus of claim 14.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 14 (apparatus) for the method of claim 5.

Regarding claim 13, the combination of Kostka and Haverinen teaches previous claim.
However, the combination fails to teach the information handling device of claim 12, wherein the information is dynamically updated as the at least one instrument changes data. 
Thilgen teaches the system (Thilgen, Fig. 1 and Par. 32), wherein the user/consumer device 100/200(i.e. application device) (Fig. 1) updating or applying changes (Thilgen, Fig. 2 and Par. 61) according to changes from device 110/140 (i.e. instrument device) (Thilgen, Fig. 1 and Par. 46).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Thilgen into the combination of Kostka and Haverinen to ensure that network security is not compromised (Thilgen, Par. 2).

Regarding claim 14, the combination of Kostka and Haverinen teaches previous claim.
However, the combination fails to teach the information handling device of claim 12, wherein the performing an action comprises displaying the information and wherein the information displayed within the application is dynamically updated as the information is dynamically updated. 
Thilgen teaches the system (Thilgen, Fig. 1 and Par. 32), wherein the user/consumer device 100/200(i.e. application device) (Fig. 1) display the QR code (i.e. information) (Thilgen, Fig. 2 and Par. 71) and updating or applying changes (Thilgen, Fig. 2 and Par. 61) according to changes from device 110/140 (i.e. instrument device) (Thilgen, Fig. 1 and Par. 46).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Thilgen into the combination of Kostka and Haverinen to ensure that network security is not compromised (Par. 2).


Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kostka et al. (US 10523685 B1) in view of Haverinen et al. (US 20170303071 A1) and in further view of Kainulainen et al. (US 20130188538 A1).

Regarding claim 15, the combination of Kostka and Haverinen teaches previous claim.
However, the combination fails to explicitly teaches the information handling device of claim 12, wherein the application receives the information without connecting to the at least one instrument.
Kainulainen teaches unidirectional connectionless broadcast mode on the advertising channels (Kainulainen, Par. 84).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kainulainen into the combination of Kostka and Haverinen to provide communication according to Bluetooth LE communication protocol (Kainulainen, Par. 83).  

Regarding claim 19, the combination of Kostka and Haverinen teaches previous claim.
(Kostka, Fig. 8D, step s200 and Col. 3 Lines 50-65, Col. 7, Lines 60-65, Bluetooth frames are preferably broadcast at a predetermined frequency; Col. 3 Lines 60-65, the Bluetooth (short range communication) is preferably (e.g., Bluetooth low energy (BLE)).
However, the combination fails to explicitly teach the broadcast packet comprises an advertising packet.
Kainulainen teaches such feature (Kainulainen, Fig. 1 and Par. 84).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kainulainen into the combination of Kostka and Haverinen to provide communication according to Bluetooth LE communication protocol (Kainulainen, Par. 83).  


Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kostka et al. (US 10523685 B1) in view of Haverinen et al. (US 20170303071 A1) and in further view of Lo (US 20150244620 A1).

Regarding claim 7, method of claim 7 is performed by the apparatus of claim 16.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 16 (apparatus) for the method of claim 7.

Regarding claim 8, method of claim 8 is performed by the apparatus of claim 17.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 17 (apparatus) for the method of claim 8.

Regarding claim 16, the combination of Kostka and Haverinen teaches previous claim.
However, the combination fails to teach the information handling device of claim 12, wherein the formatting the information comprises serializing the information into byte data per the format defined by the central protocol structure. 
Lo teaches serializes the combined symbol (data byte) for transmission (Lo, Fig. 2 and Pars. 77-78).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lo into the combination of Kostka and Haverinen to provide a serial signal (Lo, Par. 4).

Regarding claim 17, the combination of Kostka and Haverinen teaches previous claim.
However, the combination fails to teach the information handling device of claim 16, wherein the deciphering comprises de-serializing the information per the format defined by the central protocol structure. 
Lo teaches deserializes a received serial signal (Lo, Fig. 2 and Par. 80).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lo into the combination of Kostka and Haverinen to read data symbol from the received serial signal (Lo, Par. 87).



Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kostka et al. (US 10523685 B1) in view of Haverinen et al. (US 20170303071 A1) and in further view of Grewal et al. (US 20140068704 A1).

Regarding claim 9, method of claim 9 is performed by the apparatus of claim 18.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 18 (apparatus) for the method of claim 9.

Regarding claim 18, the combination of Kostka and Haverinen teaches previous claim. The modified Kostka further teaches the information handling device of claim 12, wherein the central protocol structure comprises an encrypted protocol buffer that encrypts information transmitted utilizing the central protocol structure (Kostka, Fig. 8D, step S100); and wherein the performing comprises decrypting the information (Kostka, Fig. 8D, step S300 and Col. 12 Lines 30-40).  
However, the combination mention an encrypted protocol buffer.
Grewal teaches an encipherer 200 (an encrypted protocol buffer) (Fig. 2) that encrypt data (Grewal, Fig. 2 and Par. 47).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Grewal into the combination of Kostka and Haverinen to ensure no undesirable effects when change the size of the file (Grewal, Par. 5).


10 is rejected under 35 U.S.C. 103 as being unpatentable over Kostka et al. (US 10523685 B1) in view of Haverinen et al. (US 20170303071 A1) and in further view of Batra et al. (US 20170374533 A1).

Regarding claim 10, the combination of Kostka and Haverinen teaches previous claim.
However, the combination fails to teach the method of claim 1, wherein the application receives information from a number of instruments, wherein the number of instruments the application can receive information from at a single time is greater than 20 instruments.
Batra teaches the broadcasting device may broadcast data to an unlimited number of scanners (Batra, Fig. 1 and Par. 28).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Grewal into the combination of Kostka and Haverinen to allow unlimited number of scanners communicate with the broadcasting device (Batra, Par. 46).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kostka et al. (US 10523685 B1) in view of Haverinen et al. (US 20170303071 A1) and in further view of Kuempel et al. (US 20140314921 A1).

Regarding claim 20, the combination of Kostka and Haverinen teaches previous claim.
However, the combination fails to teach the information handling device of claim 12 wherein the instrument is configured for testing a quality of a sample of water. 
Kuempel teaches detect/monitory device 10/212 (i.e. instrument) (Figs. 1-2) comprising a quality sensor 115 that senses (i.e. detects or test) a water quality (Kuempel, Fig. 2 and Pars. 34, 36-37).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kuempel into the combination of Kostka and Haverinen to provide an automated remote water quality monitoring system (Kuempel, Par. 1).


Response to Arguments
Applicant's arguments with respect to claims 1, 12 and 21 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. US 20170208564 A1
[0071] In the BLE technology, (1) the number of RF channels is forty
[0099] The processors 240 and 340 control the communication unit to receive an advertising message from the server device, control the communication unit to transmit a scan request message to the server device and receive a scan response message as a response with respect to the scan request from the server device, and control the communication unit to transmit a connection request message to the server device to establish Bluetooth connection with the server device. 

[0160] The link layer (LL) 34 serving to transmit or receive a Bluetooth packet provides a function of generating a connection between devices after performing an advertising and scanning function using three advertising channels, and exchanging data packets of a maximum of 257 bytes through thirty-seven data channels. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/               Primary Examiner, Art Unit 2648  
09/28/2021